DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: DEVICE FOR DISPLAYING DIFFERENT LEVELS OF A THREE-DIMENSIONAL MAP 
Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 	Claim 1, line 22; claim 8, lines 21-22, “said highest portion comprising when displayed interactive graphical devices…” should be written as “said highest portion, when displayed, comprising interactive graphical devices…”; 
 	Claim 1, line 28; claim 8, line 27, “said lower-level portion comprising when displayed” should be written as “said lower level portion, when displayed, comprising …”
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 24 recites the phrase, “interactive graphical devices associated with executable instructions configured, when selected by a user of the controller, to cause the at least one processor to generate …”   It is unclear what is selected by the user of the controller i.e., instructions or interactive graphical devices.  For the purpose of examination, Examiner interprets the phrase as referring to the interactive graphical devices.
Claim 1, line 25 recites “command signals useful for generating …”  The scope of the term “useful” is unclear, as the term is vague and can be a matter of subjective judgment.  For the purpose of examination, Examiner interprets the term to mean that the command signals are used to perform the generating.  
Claim 1, line 33 recites the term, “the signals.”  It is unclear what the antecedent basis of this term is.  Claim 1 recites multiple instances of signals e.g., see claim 1, line 20, which recites “command signals.”  For the purpose of examination, Examiner interprets the term as referring to the signals recited in claim 1, line 30.  
Claim 8, which corresponds to claim 1 and includes almost identical language, is rejected for the same reasons cited above in connection with claim 1.  
Claims 3-5 and 10-12 recite the phrase, “wherein display of at least one of said interactive graphical devices associated with executable instructions in said lower-level portion.”  It is unclear what is in the lower-level portion i.e., the executable instructions or the interactive graphical devices.  For the purpose of examination, Examiner interprets the phrase as meaning 
The following terms lack antecedent basis:
 	“the at least one input device” – claim 1, line 9; claim 8, line 4 
Claims 2-7 and 9-14 are rejected for failing to the cure the deficiencies of their respective parent claims. 
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per claim 8 the claim limitation recites “persistent machine-interpretable media”.  However, the usage of the phrase “persistent machine-interpretable media” is broad enough to include both “non-transitory” and “transitory” media.  The specification further explicitly does not limit the utilization of a non-transitory computer-readable medium (See specification, ¶ [0019] where persistently stored memory is mentioned, but is not elaborated upon or defined).  When the specification is silent, the BRI of a CRM and a computer readable storage media (CRSM) in view of the state of the art covers a signal per se. See Ex parte Mewherter, 2012-007962 (PTAB, 2013). Therefore, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
Claims 9-14 are rejected for failing to cure the deficiency from their respective parent claims.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public  before the effective filing date of the claimed invention.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peck (US 2013/0072308).  

 	Regarding claim 1, Peck teaches a multi-process interface controller (Fig. 33, [0184] describes a computing device 302 e.g. smart phone), comprising:
 	at least one data processor (Fig. 33, [0185], describes a processor ;
 	at least one touchscreen input/output device ([0187], device can include a touch screen); and

 	wherein the at least one data processor is configured to:
 	in accordance with command signals received from the at least one input device and logical rules associated with a multi-process access control application of the multi-process interface controller ([0091], a user can enter input to login into and access the application, which inherently generate signals; see also Fig. 12, [0093-0096], a user can provide input to control how a game map is displayed; inherently, there are logical rules that cause the application to perform as described in Peck in response to the user input; see also [0185], which describes various programs), 
 	generate a list processes request command data set (as noted above, a user can provide input to the system, which causes changes in the appearance of the application presented in the client device; as noted in [0188], the client is making requests to the server to obtain data to be displayed to the user; such a request can be understood as the “list processes request command data set”; as seen in Fig. 12, [0093-0096], the user can provide input to ultimately view a map/interface with a list/collection of available games);
 	using the at least one network communication system, route the list processes request command data set to a multi-process host system ([0188], the client requests are routed to a computing device 306 for processing);
 	receive from the same or another multi-process host system, via the same or another network communication system and in response to the list processes request command data set, an available process list data set comprising data representing a listing of games or other 
 	in accordance with logical rules associated with the same or another control application, generate display command signals useful for generating and displaying a graphical representation of at least a portion of a highest level of at least a three-dimensional map (Fig. 12, [0093-0096], a map can be generated; the map has three dimensions i.e., it can be panned, or the user can zoom in and out; a “highest level” can be a higher zoom level, or any portion of the map that is higher/further relative to another portion),
 	said highest-level portion comprising when displayed interactive graphical devices associated with executable instructions configured, when selected by a user of the controller, to cause the at least one processor to generate display command signals useful for generating and displaying a graphical representation of at least a portion of a lower level of the least three-dimensional map (Fig. 12, [0093-0095], a user can interact with buttons, pins or portions of the map i.e., “interactive graphical devices,” to zoom into the map, or to pan/move the map; such actions take the user to different levels/portions of the map; those portions in turn have buttons, pins etc. allowing navigation to other parts of the map);
 	said lower-level portion comprising when displayed interactive graphical devices associated with executable instructions configured, when selected by a user of the controller, to cause the at least one processor to generate signals representing a process initiation command 
 	the process initiation command configured to cause the same or other multi-process host system to execute a data process associated with the same or other control application ([0188, 0093-0096], the client device can provide the above input i.e., a command; as noted in [0188], this can be understood as a request to the server to retrieve new data to send back to the device for rendering e.g., to implement pin or map navigation functionality); and
 	using the at least one network communication system, route the signals representing the process initiation command to the same or other multi-process host system ([0188, 0093-0096], the client device can generate a request to obtain new data and send it to the server through a network; for example, the user input which requests new map displays/movements/zooming as noted above can be such a request).  

 	Regarding claim 2, Peck teaches the invention as claimed in claim 1.  Peck also teaches comprising 
 	a position device configured to generate signals representing a current geographical position of the controller (claims 1 and 4, the client device can generate data indicating the location of the device; [0185], the client device can include memory i.e., position device; inherently, memory is involved in such generating), 


 	Regarding claim 3, Peck teaches the invention as claimed in claim 1.  Peck also teaches wherein display of at least one of said interactive graphical devices associated with executable instructions in said lower-level portion is conditioned upon a subscription associated with a user of the controller (Fig. 5, [0091, 0092], the user may have to have a recognized account and credentials to access the application and its corresponding maps/graphics, as described with respect to claim 1).

 	Regarding claim 4, Peck teaches the invention as claimed in claim 1.  Peck also teaches 
display of at least one of said interactive graphical devices associated with executable instructions in said lower-level portion is conditioned upon a skill level associated with a user of the controller (Fig. 12, [0093-0096], a user can view pins, buttons and other devices/features in a map as described in connection with claim 1; inherently, to view such devices/features, the user must apply some level of skill e.g., in moving around the map to find a particular set of pins, in logging in with proper credentials to obtain access to the map, as described in [0091, 0092], etc.).  

 	Regarding claim 5, Peck teaches the invention as claimed in claim 1.  Peck also teaches wherein display of at least one of said interactive graphical devices associated with executable instructions in said lower-level portion is conditioned upon a preference indicated by a user of 

	Regarding claim 8, the claim corresponds to claim 1 and is rejected for the same reasons.  Peck also teaches persistent machine-interpretable media comprising data representing
instructions for causing at least one processor of a multi-process interface controller
to perform the method of claim 1 (Figs. 33-34, [0185] describes memory with applications/programs).   

 	Regarding claim 9, Peck teaches the invention as claimed in claim 8.  Claim 9 corresponds to claim 2 and is rejected for the same reasons.  

 	Regarding claim 10, Peck teaches the invention as claimed in claim 8.  Claim 10 corresponds to claim 3 and is rejected for the same reasons.

 	Regarding claim 11, Peck teaches the invention as claimed in claim 8.  Claim 11 corresponds to claim 4 and is rejected for the same reasons.

 	Regarding claim 12, Peck teaches the invention as claimed in claim 8.  Claim 12 corresponds to claim 5 and is rejected for the same reasons.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peck, as applied in claims 1 and 8, and further in view of Castonguay (US 10,102,597).  

 	Regarding claim 6, Peck teaches the invention as claimed in claim 1.  However, Peck does not expressly disclose wherein the at least one data processor is configured to: subsequent to display of at least a first portion of said three-dimensional map, begin generation of data representing at least one adjacent portion of said at least three-dimensional map, and storing said data representing at least an adjacent portion of said three dimensional map in a cache associated with the at least one touchscreen input/output device.
 	In the same field of endeavor, Castonguay teaches wherein the at least one data processor is configured to:
 	subsequent to display of at least a first portion of said three-dimensional map, begin generation of data representing at least one adjacent portion of said at least three-dimensional map (col. 8, lines 20-44, if a user zooms in on particular tiles of a map, the system can obtain relevant map tiles and cache them; for example, more zoomed in, higher resolution map tiles may be obtained or cached; or adjacent map tiles may be obtained and cached, as it is anticipated that the user may wish to view these next), and
 	storing said data representing at least an adjacent portion of said three dimensional map in a cache associated with the at least one touchscreen input/output device (col. 8, lines 20-44, if 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the at least one data processor is configured to: subsequent to display of at least a first portion of said three-dimensional map, begin generation of data representing at least one adjacent portion of said at least three-dimensional map, and storing said data representing at least an adjacent portion of said three dimensional map in a cache associated with the at least one touchscreen input/output device as suggested in Castonguay into Peck because Peck and Castonguay pertain to analogous fields of technology.  Peck and Castonguay pertain to display map tiles, where a user can pan or zoom into/out of the map e.g., see Peck Fig. 12, [0093-0096]. In Castonguay, the system can cache adjacent map tiles that my panned to next, or that might be zoomed into next.  It would be desirable to incorporate this feature into Peck so that the viewing and navigation of a map in Peck may be seamless using caching e.g., see Castonguay col. 8, lines 20-44.  

 	Regarding claim 7, the combination of Peck and Castonguay teaches the invention as claimed in claim 6.  The combination of Peck and Castonguay also teaches wherein the adjacent portion of said three dimensional map is on a different level of said at least three-dimensional map (Peck Fig. 12, [0093-0096], a user can zoom into a point on the map, which means areas adjacent to that point can be seen at higher resolution; or a user can pan to regions adjacent to the current view e.g., pan down to an adjacent region; such navigation can be understood as moving to another level of the map).

 	Regarding claim 13, Peck teaches the invention as claimed in claim 8.  Claim 13 corresponds to claim 6 and is rejected for the same reasons.

	Regarding claim 14, Peck teaches the invention as claimed in claim 8.  Claim 14 corresponds to claim 7 and is rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Heath (US 2013/0073387) teaches navigating through a world map to find products and a wide variety of services and features e.g., see Heath Abstract, [0253, 0254, 0423, 0431].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/ERIC J YOON/Primary Examiner, Art Unit 2143